NUMBER 13-11-00201-CR

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

JIMMY EVANS GORE,                                                                          Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                         Appellee.


                       On appeal from the 252nd District Court
                            of Jefferson County, Texas.


                             MEMORANDUM OPINION1
     Before Chief Justice Valdez and Justices Rodriguez and Garza
             Memorandum Opinion by Justice Rodriguez
        Appellant Jimmy Evans Gore appeals from his conviction for the offense of

aggravated robbery. See TEX. PENAL CODE ANN. ' 29.03 (West 2003). On November 5,

2007, the trial court assessed appellant's punishment at ten years' deferred adjudication
        1
          This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant to
an order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001 (West 2005).
probation. On February 14, 2011, at a revocation hearing, appellant pleaded true to four

probation violations. The trial court accepted appellant's pleas of true, revoked his

unadjudicated probation, found appellant guilty of the offense of aggravated robbery,

sentenced him to twenty-five years' confinement in prison, and granted appellant credit

toward his sentence for all time to which he was entitled by law.

       Concluding that "there are no grounds upon which an appeal can be predicated,"

counsel filed an Anders brief in which he reviewed the merits, or lack thereof, of the

appeal. We affirm the judgment of the trial court.

                              I. COMPLIANCE WITH ANDERS

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant=s

court-appointed appellate counsel has filed a brief with this Court stating that he has

diligently reviewed the entire appellate record and has concluded that an appeal from the

judgment and sentence is without merit and frivolous because the record reflects no

reversible error. Counsel=s brief sets out, in great detail, relevant portions of the record

that may provide potentially appealable issues. See In re Schulman, 252 S.W.3d 403,

407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (AIn Texas, an Anders brief need not

specifically advance >arguable= points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.@) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant's counsel has carefully discussed why, under controlling authority,
                                            2
there is no error in the trial court's judgment and why there are no issues for appeal.

Counsel certified to this Court that he served a copy of his motion to withdraw, its

supporting brief, and other required notices to appellant by certified mail and that he has

informed appellant of his right to review the record and to file a pro se response. 2 See

Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23. More than an adequate period of time has passed, and appellant

has not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief, and we have

found nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d
824, 826-28 (Tex. Crim. App. 2005) (ADue to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule of

Appellate Procedure 47.1.@); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                     III. MOTION TO WITHDRAW

        In accordance with Anders, appellant's attorney has asked this Court for

permission to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also
        2
          The Texas Court of Criminal Appeals has held that Athe pro se response need not comply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any meritorious issues.@ In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (orig.
proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80

(Tex. App.—Dallas 1995, no pet.) (noting that A[i]f an attorney believes the appeal is

frivolous, he must withdraw from representing the appellant.                             To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous@) (citations omitted)). We

grant counsel=s motion to withdraw. Within five days of the date of this Court=s opinion,

counsel is ordered to send a copy of the opinion and the judgment to appellant and to

advise appellant of his right to file a petition for discretionary review. 3 See TEX. R. APP. P.

48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d
670, 673 (Tex. Crim. App. 2006).


                                                                              NELDA V. RODRIGUEZ
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
28th day of July, 2011.




        3
           No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing that
was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed
with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3; 68.7. Any petition for discretionary review should comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                        4